DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Piech et al. in view of Takahashi et al. (US 20180154875).
Re claim 1, Piech et al. disclose a brake mechanism (26) configured to stop rotation of a propeller assembly, the brake mechanism comprising: a brake pad (48) configured to engage with a hub portion of the propeller assembly to stop the rotation of the propeller assembly; a housing (44) receiving at least part of the brake pad therein during disengagement from the propeller assembly; and an actuator assembly (32) including a magnet and an actuator, the actuator assembly configured to maintain the brake pad in a disengaged state during a first operational mode and to cause the brake pad to engage the hub portion of the propeller assembly during a second operational mode. (Fig. 9-10)  
Piech et al. do not teach a brake sensor configured to detect whether the brake pad is engaged with or disengaged from the hub portion of the propeller assembly.  Takahashi et al. teach a brake sensor (212) configured to detect whether the brake pad is engaged with or disengaged from the hub portion of the propeller assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the brake sensor of Takahashi et al. in the invention of Piech et al. in order to provide additional control in the brake system.

Re claim 2, Piech et al. as modified teach wherein the actuator assembly further includes a spring (34) coupling the brake pad to the actuator, the spring configured to provide a spring force to cause the brake pad to engage the hub portion of the propeller assembly during the second operational mode.

Re claim 7, Piech et al. as modified teach wherein the actuator is a solenoid (46).

Re claim 8, Piech et al. as modified teach wherein the housing (42, 44) includes a housing bracket and a cover section affixed to the housing bracket, the housing bracket and the cover section defining a receptacle to at least partly receive the brake pad.

4.	Claims 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Munevar in view of Piech et al. and Takahashi et al. (US 20180154875).
Re claim 10, Munevar teaches a propulsion system for use with a high altitude platform configured to operate in the stratosphere, the propulsion system comprising: a propeller assembly (18) including a plurality of propeller blades and central propeller hub affixed to the plurality of propeller blades; a motor assembly (24) operatively coupled to the central propeller hub of the propeller assembly, the motor assembly being configured to actuate the propeller assembly to drive the high altitude platform in a lateral direction in the stratosphere.
Munevar does not teach a brake mechanism configured to stop rotation of the propeller assembly, the brake mechanism comprising: a brake pad configured to engage with the propeller hub of the propeller assembly to stop the rotation of the propeller assembly; a housing receiving at least part of the brake pad therein during disengagement from the propeller assembly; a brake sensor configured to detect whether the brake pad is engaged with or disengaged from the propeller hub of the propeller assembly; and an actuator assembly including a magnet and an actuator, the actuator assembly configured to maintain the brake pad in a disengaged state during a first operational mode and to cause the brake pad to engage the propeller hub of the propeller assembly during a second operational mode.  
Piech et al. teach a brake mechanism (26) configured to stop rotation of a propeller assembly, the brake mechanism comprising: a brake pad (48) configured to engage with a hub portion of the propeller assembly to stop the rotation of the propeller assembly; a housing (44) receiving at least part of the brake pad therein during disengagement from the propeller assembly; and an actuator assembly (32) including a magnet and an actuator, the actuator assembly configured to maintain the brake pad in a disengaged state during a first operational mode and to cause the brake pad to engage the hub portion of the propeller assembly during a second operational mode. (Fig. 9-10)  
Piech et al. do not teach a brake sensor configured to detect whether the brake pad is engaged with or disengaged from the hub portion of the propeller assembly.  Takahashi et al. teach a brake sensor (212) configured to detect whether the brake pad is engaged with or disengaged from the hub portion of the propeller assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the brake sensor of Takahashi et al. in the invention of Piech et al. in order to provide additional control in the brake system.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the brake system of Piech et al. and Takahashi et al. in the invention of Munevar since spring applied electromechanical systems are well known alternatives for providing braking in vehicles.

Re claim 11, Munevar as modified teach wherein the actuator assembly further includes a spring (Piech et al., 34) coupling the brake pad to the actuator, the spring configured to provide a spring force to cause the brake pad to engage the hub portion of the propeller assembly during the second operational mode.

Re claim 16, Munevar as modified teach wherein the actuator is a solenoid (46).

Re claim 17, Munevar as modified teach wherein the housing (42, 44) includes a housing bracket and a cover section affixed to the housing bracket, the housing bracket and the cover section defining a receptacle to at least partly receive the brake pad.

Allowable Subject Matter
Claims 3-6, 9, 12-15, 18are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 and 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albrecht et al., Motsenbocker, Kabir et al., Arnold, Fischer Matsuto and CN105793562 teach similar brake mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWSeptember 10, 2022